Citation Nr: 0810032	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-07 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for recurrent right 
ankle instability, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable rating for residuals of a 
soft tissue injury of the right midfoot.

4.  Entitlement to an increased rating for left knee 
instability, currently evaluated as 10 percent disabling.

5.  Entitlement to service connection for a back disability, 
claimed as secondary to service-connected disability.

6.  Entitlement to service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from January 1989 to January 
1991.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

By a rating decision in October 2006, the RO denied 
entitlement to service connection for a left ankle 
disability.  In November 2006, the veteran's representative 
issued a notice of disagreement with the October 2006 rating 
decision including with regard to the denial of entitlement 
to service connection for a left "knee" disability.  
Service connection had previously been established for left 
knee disabilities.  In a letter dated in January 2007, the RO 
advised the veteran and his representative that no action 
would be taken on the notice of disagreement as it referred 
to disabilities already on appeal, and did not mention a left 
"ankle" disability.  No statement has been received to date 
expressing disagreement with the October 2006 RO denial of 
entitlement to service connection for a left ankle 
disability.  As such, the issue is not for appellate 
consideration.

This case was previously before the Board in November 2006, 
wherein the Board remanded the increased rating issues, as 
well as the issue of entitlement to service connection for a 
back disability, for additional development.  This case was 
more recently before the Board in June 2007, wherein the 
veteran's claims for increased disability ratings, as well 
his claims of entitlement to service connection for a back 
disability and hearing loss were remanded for additional due 
process considerations.  The case has been returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's service-connected recurrent ankle 
instability is not productive of marked limitation of motion; 
there is also no evidence of ankylosis of the ankle, 
ankylosis of the subastragalar or tarsal joint, or malunion 
of the os calcis or astragalus.

2.  The veteran has pain of his left knee, but he does not 
have significant limitation of motion in his knee.

3.  The service-connected residuals of a soft tissue injury 
of the right midfoot are not productive of moderate symptoms; 
the veteran did not have any related complaints upon his last 
examination.

4.  The service-connected left knee instability is manifested 
by subjective complaints of pain, mild weakness, and slight 
instability, without recurrent subluxation, dislocated 
semilunar cartilage, impairment of the tibia and fibula, or 
ankylosis. 

5.  There is no competent medical nexus evidence of record 
indicating the veteran's back disability is causally or 
etiologically related to his service in the military, or his 
service-connected disabilities.  

6.  There is no competent medical evidence of record 
demonstrating that the veteran has bilateral ear hearing loss 
disability according to VA standards; his hearing loss was 
initially demonstrated years after service, and has not been 
shown by competent clinical evidence to be etiologically 
related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for recurrent ankle instability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5271 (2007).

2.  The criteria are not met for a rating higher than 10 
percent for degenerative joint disease of the left knee.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260-5261 (2007).

3.  The criteria are not met for a compensable rating for 
residuals of a soft tissue injury to the right midfoot.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5284 (2007).

4.  The criteria for a disability rating in excess of 10 
percent for left knee instability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
5257 (2007).

5.  The veteran's back disability was not incurred in, or 
aggravated by, active service, nor proximately due to, or 
aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 
3.303, 3.304, 3.307, 3.309, 3.310 (2007).

6.  The veteran's bilateral hearing loss was not incurred in, 
or aggravated by, active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of October 2004, October 2005, December 2006, and July 2007 
letters from the agency of original jurisdiction (AOJ) to the 
appellant.  These letters informed the appellant of what 
evidence was required to substantiate his claims for 
increased disability ratings and for service connection.  
This letter also informed him of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claims. 

In addition, a March 2006 letter, as well as the December 
2006 and July 2007 letters, explained how a disability rating 
is determined for a service-connected disorder and the basis 
for determining an effective date upon the grant of service 
connection, in compliance with Dingess/Hartman.  
Nevertheless, because the instant decision denies the 
veteran's claims, no disability ratings or effective dates 
will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decisions 
that are the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notices.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Increased Disability Evaluations

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

Recurrent Ankle Instability

Presently, the veteran's right ankle disability is rated as 
10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 
percent disability evaluation is assigned where there is 
moderate limitation of motion of the ankle.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  A 20 percent disability 
evaluation is warranted where there is marked limitation of 
the ankle.  Id.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation, and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has marked limitation of motion of his right ankle.  
Significantly, the veteran's most recent VA examination 
showed that the veteran had range of motion of his right 
ankle from zero (0) to 15 degrees in dorsiflexion and from 
zero (0) to 40 degrees in plantar flexion.  See 38 C.F.R. 
§ 4.71, Plate II (full range of motion for the ankles is zero 
(0) to 20 degrees dorsiflexion and zero (0) to 45 degrees 
plantar flexion).  Therefore, the Board finds that the 
veteran's right ankle symptomatology most closely fits within 
the criteria for the currently assigned 10 percent disability 
evaluation.

The Board also considered whether the veteran may be entitled 
to a higher rating under other potentially applicable 
Diagnostic Codes.  With regard to the criteria under 
Diagnostic Code 5270, there is no evidence of ankylosis of 
the veteran's right ankle.  Likewise, under Diagnostic Code 
5272, is no evidence of ankylosis of the veteran's 
subastragalar or tarsal joint.  Further, the findings do not 
warrant an evaluation under Diagnostic Codes 5273 and 5274, 
as there is no evidence of malunion of the os calcis or 
astragalus, nor is there evidence of an astragalectomy.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5273 and 5274.  As such, 
the Board does not find that the medical evidence supports a 
schedular rating in excess of 10 percent for the right ankle.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for his right 
ankle disorder, the Board has also considered whether the 
veteran is entitled to a higher disability evaluation on the 
basis of functional loss due to pain pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  While the veteran reports 
pain upon standing and walking, the veteran does not 
experience a significant loss of range of motion.  Further, 
the current 10 percent disability evaluation contemplates the 
veteran's complaints of pain, as well as any limitation of 
motion due to pain.  There is no objective indication that 
the veteran's symptoms result in any additional functional 
limitation to a degree that would support a rating in excess 
of the current disability rating for the veteran's right 
ankle.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation for his right 
ankle disorder on an extra-schedular basis.  However, the 
Board concludes that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his right ankle disability, standing alone, resulted in 
a marked interference with employment or necessitated 
frequent periods of hospitalization, so as to render 
impractical the application of the regular rating schedule 
standards.  Accordingly, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased disability evaluation for the right ankle 
disability, on either a schedular or extra-schedular basis. 
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Degenerative Joint Disease of the Left Knee

The veteran is currently assigned a 10 percent disability 
evaluation for his degenerative joint disease of the left 
knee.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, and is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).  Degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
warranted for each major joint affected by limitation of 
motion.  Id.  A 20 percent rating is warranted when there is 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations.  The Board notes that for the purpose of 
rating disability from arthritis, the knee is considered to 
be a major joint.  38 C.F.R. § 4.45.

According to Diagnostic Code 5260, a noncompensable rating is 
assigned when flexion is limited to 60 degrees and a 10 
percent rating is assigned when flexion is limited to 45 
degrees.  A 20 percent rating requires flexion limited to 30 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable evaluation is 
warranted when extension is limited to 5 degrees and a 10 
percent evaluation is warranted when extension is limited to 
10 degrees.  A 20 percent evaluation is warranted when 
extension is limited to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The objective clinical evidence of record does not show the 
veteran has flexion limited to 30 degrees or extension 
limited to 15 degrees.  His range of motion far exceeds these 
respective limits.  Indeed, the medical evidence of record 
clearly indicates that he has most recently had extension to 
0 degrees, and that his flexion, at worst, and fully 
acknowledging his pain, is still to at least 130 degrees.  
VA considers "full" range of motion for the knee to be from 
0 to 140 degrees (full extension to full flexion).  See 
38 C.F.R. § 4.71, Plate II.  Thus, the veteran has, at most, 
slight limitation of motion in his left knee, insufficient to 
warrant even the lowest possible noncompensable disability 
evaluations under Diagnostic Codes 5260 and 5261.  Therefore, 
his symptomatology most closely fits within the criteria for 
the currently assigned 10 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5260-5261.

The Board has also considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  However, the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by him that the 
degenerative joint disease in his left knee has caused marked 
interference with his employment (meaning above and beyond 
that contemplated by his current 10-percent rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Residuals of a Soft Tissue Injury of the Right Midfoot

The veteran is currently assigned a noncompensable disability 
rating by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5284.  
See 38 C.F.R. § 4.20 (2007) (when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology, are closely analogous).  Under Diagnostic 
Code 5284, a 10 percent rating is warranted for a moderate 
foot injury.  A 20 percent rating is assigned under this Code 
for a moderately severe foot injury.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

In considering these rating criteria in relation to the 
objective medical evidence, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned noncompensable rating.  The objective 
clinical evidence of record does not show he has moderate 
residuals of a soft tissue injury of the right midfoot.  In 
fact, the September 2006 VA examination makes no mention of 
any complaints related to these residuals, and his treatment 
records are likewise negative.  Therefore, the Board finds 
that the veteran's right midfoot symptomatology most closely 
fits within the criteria for the currently assigned 
noncompensable disability evaluation.

In reaching this decision, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Codes 5272, 
5278, and 5283.  There is no evidence that the veteran's 
residuals of a soft tissue injury of the right midfoot 
resulted in ankylosis of the subastragalar or tarsal joint in 
poor weight bearing position,.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5272.  In addition, there is no evidence that 
the veteran has unilateral acquired claw foot with toes 
tending to dorsiflexion, limitation of dorsiflexion at the 
ankle to a right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5278.  With regard to the criteria 
under Diagnostic Code 5283, there is no evidence that the 
veteran's residuals of a soft tissue injury of the right 
midfoot resulted in a deformity of the tarsal or metatarsal 
bones.  As such, the Board does not believe that a 
compensable evaluation under Diagnostic Codes 5272, 5278, or 
5283 is warranted.

The Board also has considered whether the veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
See, too, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, there 
is no objective clinical indication he has any symptoms, let 
alone symptoms causing functional limitation (motion, etc.) 
to a degree that would support a higher, compensable rating.

Similarly, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, there are no grounds for referring this case to 
the Director of VA's Compensation and Pension Service for 
extra-schedular consideration.  See, e.g., Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Left Knee Instability

The veteran's left knee instability is rated as 10 percent 
disabling pursuant 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
A 10 percent disability evaluation is warranted for slight 
recurrent subluxation or lateral instability of the knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent 
disability evaluation is warranted for moderate recurrent 
subluxation or lateral instability of the knee.  Id.  For the 
next higher 30 percent disability evaluation, there must be 
severe knee impairment, with recurrent subluxation or lateral 
instability.  Id.

Considering the rating criteria in relation to the relevant 
evidence of record, the Board finds that the veteran's 
current 10 percent rating for his left knee instability is 
most appropriate.  38 C.F.R. § 4.7.  The objective clinical 
evidence of record does not show he has moderate recurrent 
instability and there is no clinical evidence of subluxation, 
according to the September 2006 VA examination report.  In 
this regard, the Board points out that the veteran's VA 
examination was negative for objective evidence of 
subluxation, abnormal movement, swelling, or deformity.  
Although he had complaints of persistent pain and antalgic 
gait, there was no objective clinical indication that he had 
crepitation or grinding, and the veteran did not require any 
assistive devices.  Therefore, the veteran's symptomatology 
most closely fits within the criteria for the currently 
assigned 10 percent disability evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

In concluding the veteran is not entitled to a higher rating 
for his left knee instability, the Board has considered as 
well whether he has additional functional loss - over and 
beyond that objectively shown - due to his pain, or because 
of weakness, premature or excess fatigability, 
incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Nevertheless, there has been no objective clinical 
indication, including at his VA compensation examination, 
that his left knee pain causes additional functional 
impairment over and beyond that objectively shown, even when 
his symptoms are most problematic, during "flare-ups."  As 
a result, his current 10 percent rating adequately 
compensates him for the extent of his pain.

The Board has also considered whether the veteran may be 
entitled to a higher rating under other applicable Diagnostic 
Codes, including Diagnostic Codes 5256, 5258, and 5262.  
However, there is no evidence that he has ankylosis in his 
left knee, abnormal knee joint motion, or dislocated 
cartilage. As such, the Board does not find that a 
compensable disability evaluation is warranted under 
Diagnostic Codes 5256, 5258, or 5262.

The Board has also considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  However, the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by him that his 
left knee instability has caused marked interference with his 
employment (meaning above and beyond that contemplated by his 
current 10-percent rating) or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the Board does not have to refer this case to 
the Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to Service Connection

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to or the result of a service-
connected condition.  When service connection is established 
for a secondary condition, the secondary condition is 
considered as part of the original condition.  38 C.F.R. 
§ 3.310(a).  But medical evidence is required to show this 
secondary cause-and-effect relationship; mere lay opinion 
will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 
(1995).

In addition, secondary service connection is permitted for 
aggravation of a 
nonservice-connected disability caused by a service-connected 
condition.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

Analysis

Back Disability, Including as Secondary to Service-Connected 
Disability

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a back disability, 
including as secondary to his service-connected disabilities, 
so it must be denied.  38 C.F.R. § 3.102.  

The service medical records do not show that the veteran 
complained of or was treated for a back disability during his 
military service.  The Board also notes that the veteran did 
not make any complaints related to his left knee at a June 
1991 VA examination or a May 1994 service examination.  This 
is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incidents in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems during his service, then he would 
have at least mentioned this during his evaluations.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, the veteran's back disability was not manifested 
or diagnosed within the one-year presumptive period following 
his discharge from service in 1991.  Instead, it appears that 
the veteran was not diagnosed with a back disability until he 
sought treatment VA in 2004, over 12 years after his active 
duty service in the military had concluded.  In the absence 
of demonstration of continuity of symptomatology, the initial 
demonstration of the disability at issue, years after 
service, is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

More significantly, there is no competent clinical evidence 
that relates his current back disability  to his service.  
None of the veteran's treating providers have indicated that 
the veteran's back disability is related his military 
service, including as secondary to any of his service-
connected disabilities.   See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Therefore, the only evidence portending that the veteran's 
back disability is in any way related to his service-
connected disabilities, comes from him personally.  As a 
layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
this.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See, too, Savage v. Gober 10 Vet. App. at 495-498, 
indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against 
his claim, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Bilateral Hearing Loss

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss, so it must be denied.  38 C.F.R. § 3.102.  

The veteran's service medical records are entirely negative 
for any complaint, treatment, or diagnosis of hearing loss.  
The veteran did not report any complaints referable to his 
ears in the manner now alleged (i.e., hearing loss), 
including during his military separation examination.  This 
is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems with his hearing at his discharge 
from service, then he would have at least mentioned this 
during his military examination.  

There also is no objective evidence of continuity of 
symptomatology during the years immediately following the 
veteran's discharge from active military service and the 
initial diagnosis of bilateral hearing loss.  In fact, the 
evidence of record clearly demonstrates that he did not have 
relevant symptoms or receive treatment for bilateral hearing 
loss until a September 2005 audiological evaluation, over 14 
years after his service.  See Savage, supra (requiring 
medical evidence of chronicity and continuity of 
symptomatology).  The Board notes that, in the absence of 
demonstration of continuity of symptomatology, or a competent 
nexus opinion, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges that the veteran has been diagnosed 
with mild high frequency sensorineural hearing loss, 
according to a letter from C. A. F., Au.D.  However, there is 
no current demonstration of bilateral hearing loss disability 
for VA purposes.  Unfortunately, since the attached audiogram 
report from Dr. F is uninterpreted, it cannot be used to 
demonstrate whether the veteran has sufficient bilateral 
hearing loss to meet the threshold minimum requirements of 
38 C.F.R. § 3.385, in order to be considered a hearing loss 
disability for VA purposes.  Moreover, there is no persuasive 
medical nexus evidence of record indicating or otherwise 
suggesting his bilateral hearing loss disability was incurred 
or aggravated during his military service.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").   
See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
("A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his bilateral hearing loss.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498.  Because of this, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.  

In view of the foregoing, the Board finds that the record 
does not contain competent evidence of a causal relationship 
between the current bilateral hearing loss and the veteran's 
military service - and to acoustic trauma in particular.  As 
the preponderance of the evidence is against his claim, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Failure to Report to VA Examinations

The Court has also held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The veteran has made evidentiary assertions that his 
conditions have increased in severity.  Under 38 C.F.R. 
§ 3.326(a) (2007), a VA examination will be authorized where 
there is a possibility of a valid claim.  

As such, the veteran had been repeatedly scheduled for VA 
examinations in order to evaluate the current manifestations 
and severity of his service-connected disorders at issue.  In 
addition, the veteran was scheduled for VA examinations in 
order to determine the nature and etiology of his hearing 
loss and low back disability.  Most recently, the veteran was 
scheduled for VA examinations pursuant to the Board's June 
2007 remand.  The RO subsequently attempted to assist the 
veteran with his claims by requesting that he attend VA 
examinations to obtain current findings as to the severity 
and symptomatology of his left knee disabilities, right ankle 
disability, and right midfoot disability, as well as to 
determine the nature and etiology of his hearing loss and low 
back disability.

However, he has repeatedly failed to report for his 
evaluations as scheduled.  See 38 C.F.R. § 3.655(b) 
(when a claimant fails to report for a VA examination 
scheduled in conjunction with a claim for an increased 
disability evaluation, the claim shall be disallowed; when a 
claimant fails to report for a VA examination scheduled in 
conjunction with a claim for service connection, the claim 
shall be evaluated on the evidence of record).  See also Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to 
assist is not ... a one-way street.  If a veteran wants help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.").  Thus, although 
additional information may have been gained to his benefit 
from the examinations, the veteran did not comply with VA's 
best efforts to have him examined.  The nondiscretionary 
("shall" be disallowed) language in § 3.655(b) means the 
claims for increased disability ratings must be denied, 
regardless, indeed if only based on a failure to report for 
necessary medical evaluations to assess the severity of the 
disabilities at issue.  Further, the Board has no option but 
to consider his claims for service connection based on 
the evidence of record, which is insufficient to grant his 
claims.  




ORDER

The claim for a rating higher than 10 percent for recurrent 
ankle instability is denied.

The claim for a rating higher than 10 percent for 
degenerative joint disease of the left knee is denied.

The claim for a compensable disability rating for residuals 
of a soft tissue injury of the right mid foot is denied.

The claim for a rating higher than 10 percent for left knee 
instability is denied.

Service connection for a back disability, including as due to 
service-connected disabilities, is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


